
	
		II
		111th CONGRESS
		1st Session
		S. 1248
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a program in the Department of Energy to
		  encourage consumers to trade-in older vehicles for more fuel-efficient vehicles
		  and motorcycles, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Green Transportation Efficiency
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)AutomobileThe
			 term automobile has the meaning given the term in section 32901(a)
			 of title 49, United States Code.
			(2)Category 1
			 truck
				(A)In
			 generalThe term category 1 truck means a
			 non-passenger automobile that has a combined fuel economy value of at least 18
			 miles per gallon.
				(B)ExclusionThe
			 term category 1 truck does not include a category 2 truck.
				(3)Category 2
			 truckThe term category 2 truck means a
			 non-passenger automobile that is a large van or a large pickup, as categorized
			 by the Secretary using the method used by the Environmental Protection Agency
			 and described in the report entitled Light-Duty Automotive Technology
			 and Fuel Economy Trends: 1975 through 2008.
			(4)Category 3
			 truckThe term category 3 truck means a work
			 truck.
			(5)Combined fuel
			 economy valueThe term combined fuel economy value
			 means—
				(A)in the case of a
			 qualifying vehicle, the number, expressed in miles per gallon, centered below
			 the term Combined Fuel Economy on the label required to be
			 affixed or caused to be affixed on a qualifying vehicle pursuant to part 600 of
			 title 40, Code of Federal Regulations (or comparable regulations);
				(B)in the case of an
			 eligible trade-in vehicle, the equivalent of the number described in
			 subparagraph (A) that is posted—
					(i)under the term
			 Estimated New EPA MPG and above the term Combined
			 for vehicles of model years 1984 through 2007; or
					(ii)under the term
			 New EPA MPG and above the term Combined for
			 vehicles of model year 2008 or later on the fuel economy website of the
			 Environmental Protection Agency for the make, model, and year of the vehicle;
			 or
					(C)in the case an
			 eligible trade-in vehicle manufactured during model years 1978 through 1984,
			 the equivalent of the number described in subparagraph (A), as determined by
			 the Secretary (and posted on the website of the National Highway Traffic Safety
			 Administration) using data maintained by the Environmental Protection Agency
			 for the make, model, and year of the eligible trade-in vehicle.
				(6)DealerThe
			 term dealer means a person licensed by a State who engages in the
			 sale of new automobiles to ultimate purchasers.
			(7)Eligible
			 trade-in vehicleThe term eligible trade-in vehicle
			 means an automobile, work truck, or motorcycle that, at the time the
			 automobile, work truck, or motorcycle is presented for trade-in under this
			 Act—
				(A)is in drivable
			 condition;
				(B)has been
			 continuously insured consistent with the applicable State law and registered to
			 the same owner for a period of not less than 1 year immediately prior to the
			 trade-in;
				(C)was manufactured
			 less than 25 years before the date of the trade-in; and
				(D)in the case of an
			 automobile, has a combined fuel economy value of 18 miles per gallon or
			 less.
				(8)MotorcycleThe
			 term motorcycle means a motor vehicle with motive power having a
			 seat or saddle for the use of the rider and designed to travel on not more than
			 3 wheels in contact with the ground.
			(9)New
			 fuel-efficient automobileThe term new fuel-efficient
			 automobile means a passenger automobile, category 1 truck, category 2
			 truck, or category 3 truck—
				(A)the equitable or
			 legal title of which has not been transferred to any person other than the
			 ultimate purchaser;
				(B)that carries a
			 manufacturer’s suggested retail price of $45,000 or less;
				(C)that—
					(i)in
			 the case of a passenger automobile, category 1 truck, or category 2 truck, is
			 certified to applicable standards established under section 86.1811–04 of title
			 40, Code of Federal Regulations (or a successor regulation); or
					(ii)in
			 the case of a category 3 truck, is certified to the applicable vehicle or
			 engine standards established under section 86.1816–08, 86.007–11, or 86.008–10
			 of title 40, Code of Federal Regulations (or successor regulations); and
					(D)that has the
			 combined fuel economy value of—
					(i)in
			 the case of a passenger automobile, 22 miles per gallon;
					(ii)in
			 the case of a category 1 truck, 18 miles per gallon; and
					(iii)in the case of
			 a category 2 truck or a category 3 truck, 15 miles per gallon.
					(10)New
			 fuel-efficient motorcycleThe term new fuel-efficient
			 motorcycle means a motorcycle—
				(A)the equitable or
			 legal title of which has not been transferred to any person other than the
			 ultimate purchaser;
				(B)that carries a
			 manufacturer’s suggested retail price of not less than $7,000 and not more than
			 $20,000; and
				(C)that has a
			 manufacturer’s estimated combined fuel economy of at least 40 miles per
			 gallon.
				(11)Non-passenger
			 automobileThe term non-passenger automobile has the
			 meaning given the term in section 32901(a) of title 49, United States
			 Code.
			(12)Passenger
			 automobileThe term passenger automobile means a
			 passenger automobile (as defined in section 32901(a) of title 49, United States
			 Code) that has a combined fuel economy value of at least 22 miles per
			 gallon.
			(13)ProgramThe
			 term Program means the Green Transportation Efficiency Program
			 established by section 3.
			(14)Qualifying
			 leaseThe term qualifying lease means a lease of an
			 automobile for a period of not less than 5 years.
			(15)Qualifying
			 vehicleThe term qualifying vehicle means—
				(A)a new
			 fuel-efficient automobile; or
				(B)a new
			 fuel-efficient motorcycle.
				(16)Scrappage
			 valueThe term scrappage value means the amount
			 received by the dealer for a vehicle on transferring title of the vehicle to
			 the person responsible for ensuring the dismantling and destroying of the
			 vehicle.
			(17)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(18)Ultimate
			 purchaserThe term ultimate purchaser means, in the
			 case of any qualifying vehicle, the first person who in good faith purchases
			 the qualifying vehicle for purposes other than resale.
			(19)Vehicle
			 identification numberThe term vehicle identification
			 number means the 17-character number used by the automobile industry to
			 identify individual automobiles.
			(20)Work
			 truckThe term work truck has the meaning given the
			 term in section 32901(a) of title 49, United States Code.
			3.Green
			 Transportation Efficiency Program
			(a)EstablishmentThere
			 is established in the Department of Energy a voluntary program to be known as
			 the Green Transportation Efficiency Program under which the
			 Secretary, in accordance with this section and regulations issued under
			 subsection (h), shall—
				(1)authorize the
			 issuance of an electronic voucher in accordance with subsection (c) to offset
			 the purchase price, or lease price for a qualifying lease, of a qualifying
			 vehicle on the surrender of an eligible trade-in vehicle to a dealer
			 participating in the Program;
				(2)certify dealers
			 for participation in the Program—
					(A)to accept
			 vouchers in accordance with this section as partial payment or down payment for
			 the purchase or qualifying lease of any qualifying vehicle offered for sale or
			 lease by the dealer; and
					(B)in accordance
			 with subsection (c)(2), to transfer each eligible trade-in vehicle surrendered
			 to the dealer to an entity for disposal;
					(3)in consultation
			 with the Secretary of the Treasury, make electronic payments to dealers for
			 vouchers accepted by the dealers, in accordance with the regulations issued
			 under subsection (h);
				(4)in consultation
			 with the Secretary of the Treasury, provide for the payment of rebates to
			 persons who qualify for a rebate under subsection (c)(3); and
				(5)in consultation
			 with the Secretary of the Treasury and the Inspector General of the Department
			 of Energy, establish and provide for the enforcement of measures to prevent and
			 penalize fraud under the Program.
				(b)Qualifications
			 for and value of vouchers
				(1)In
			 generalA voucher issued under the Program shall have a value
			 that may be applied to offset the purchase price, or lease price for a
			 qualifying lease, of a qualifying vehicle in accordance with this
			 subsection.
				(2)New
			 fuel-efficient automobiles
					(A)$3,500
			 ValueA voucher may be used to offset the purchase price or lease
			 price of a new fuel-efficient automobile by $3,500 if the new fuel-efficient
			 automobile is—
						(i)a
			 passenger automobile and the combined fuel economy value of the passenger
			 automobile is at least 4 miles per gallon higher than the combined fuel economy
			 value of the eligible trade-in vehicle;
						(ii)a
			 category 1 truck and the combined fuel economy value of the category 1 truck is
			 at least 2 miles per gallon higher than the combined fuel economy value of the
			 eligible trade-in vehicle;
						(iii)a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and—
							(I)the eligible
			 trade-in vehicle is a category 2 truck and the combined fuel economy value of
			 the new fuel-efficient automobile is at least 1 mile per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle; or
							(II)the eligible
			 trade-in vehicle is a category 3 truck of model year 2001 or earlier; or
							(iv)a
			 category 3 truck and the eligible trade-in vehicle is a category 3 truck of
			 model year of 2001 or earlier and is of similar size or larger than the new
			 fuel-efficient automobile, as determined in a manner prescribed by the
			 Secretary.
						(B)$4,500
			 ValueA voucher may be used to offset the purchase price or lease
			 price of the new fuel-efficient automobile by $4,500 if the new fuel-efficient
			 automobile is—
						(i)a
			 passenger automobile and the combined fuel economy value of the passenger
			 automobile is at least 10 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle;
						(ii)a
			 category 1 truck and the combined fuel economy value of the category 1 truck is
			 at least 5 miles per gallon higher than the combined fuel economy value of the
			 eligible trade-in vehicle; or
						(iii)a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and the combined fuel economy value of the category 2 truck is 2
			 miles per gallon higher than the combined fuel economy value of the eligible
			 trade-in vehicle and the eligible trade-in vehicle is a category 2
			 truck.
						(3)New
			 fuel-efficient motorcyclesA voucher may be used to offset the
			 purchase price of the new fuel-efficient motorcycle by $2,500 if—
					(A)the new
			 fuel-efficient motorcycle is street-use approved; and
					(B)the
			 manufacturer’s estimated combined fuel economy is at least 15 miles higher than
			 the combined fuel economy value of the eligible trade-in vehicle.
					(c)Program
			 specifications
				(1)Limitations
					(A)General period
			 of eligibilityA voucher issued under the Program shall be used
			 only for the purchase or qualifying lease of a qualifying vehicle that occurs
			 during the period—
						(i)beginning on
			 January 1, 2009; and
						(ii)ending on the
			 date that is 3 years after the date on which the regulations issued under
			 subsection (h) are issued.
						(B)Number of
			 vouchers per person and per trade-in vehicle
						(i)Single
			 personNot more than 1 voucher may be issued for a single
			 person.
						(ii)Joint
			 registered ownersNot more than 1 voucher may be issued for the
			 joint registered owners of a single eligible trade-in vehicle.
						(C)No combination
			 of vouchersOnly 1 voucher issued under the Program may be
			 applied toward the purchase or qualifying lease of a qualifying vehicle.
					(D)Limitation on
			 funds for category 3 trucks and motorcyclesNot more than 7.5
			 percent and 15 percent of the total funds made available for the Program shall
			 be used for vouchers for the purchase or qualifying lease of category 3 trucks
			 and motorcycles, respectively.
					(E)Combination
			 with other incentives permittedThe availability or use of a
			 Federal, State, or local incentive or a State-issued voucher for the purchase
			 or lease of a qualifying vehicle shall not limit the value or issuance of a
			 voucher under the Program to any person otherwise eligible to receive the
			 voucher.
					(F)No additional
			 feesA dealer participating in the Program may not charge a
			 person purchasing or leasing a qualifying vehicle any additional fees
			 associated with the use of a voucher under the Program.
					(G)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts made available for vouchers under subsection
			 (i).
					(2)Disposition of
			 eligible trade-in vehicles
					(A)In
			 generalSubject to subparagraph (B), for each eligible trade-in
			 vehicle surrendered to a dealer under the Program, the dealer shall certify to
			 the Secretary, in such manner as the Secretary shall prescribe by regulation,
			 that the dealer—
						(i)has
			 not and will not sell, lease, exchange, or otherwise dispose of the eligible
			 trade-in vehicle for use as an automobile in the United States or in any other
			 country; and
						(ii)will transfer
			 the eligible trade-in vehicle (including the engine and drive train), in such
			 manner as the Secretary prescribes, to an entity that will ensure that the
			 eligible trade-in vehicle—
							(I)will be crushed
			 or shredded within such period and in such manner as the Secretary prescribes;
			 and
							(II)has not been,
			 and will not be, sold, leased, exchanged, or otherwise disposed of for use as
			 an automobile in the United States or in any other country.
							(B)Sale of
			 partsNothing in subparagraph (A) prevents a person who
			 dismantles or disposes of an eligible trade-in vehicle from—
						(i)selling any parts
			 of the disposed eligible trade-in vehicle other than the engine block and drive
			 train (unless the engine or drive train has been crushed or shredded);
			 or
						(ii)retaining the
			 proceeds from the sale.
						(C)Coordination
						(i)In
			 generalThe Secretary shall coordinate with the Attorney General
			 and the Secretary of Transportation to ensure that the National Motor Vehicle
			 Title Information System and other publicly accessible systems are
			 appropriately updated on a timely basis to reflect the crushing or shredding of
			 eligible trade-in vehicles under this section and appropriate reclassification
			 of the titles of the eligible trade-in vehicles.
						(ii)Access to
			 VINsThe commercial market shall have electronic and commercial
			 access to the vehicle identification numbers of eligible trade-in vehicles that
			 have been disposed of on a timely basis.
						(3)Eligible
			 purchases or leases prior to date of enactmentA person who
			 purchased or leased a qualifying vehicle after January 1, 2009, and before the
			 date of the enactment of this Act, shall be eligible for a cash rebate
			 equivalent to the amount described in subsection (b)(2)(A) if the person proves
			 to the satisfaction of the Secretary that—
					(A)(i)the person was the
			 registered owner of an eligible trade-in vehicle; or
						(ii)if the person leased the
			 qualifying vehicle, the lease was a qualifying lease; and
						(B)the eligible
			 trade-in vehicle has been disposed of in accordance with paragraph
			 (2)(A).
					(d)Anti-fraud
			 provisions
				(1)ViolationIt
			 shall be unlawful for any person to knowingly violate this section (including a
			 regulation issued pursuant to subsection (h)).
				(2)PenaltiesAny
			 person who commits a violation described in paragraph (1) shall be liable to
			 the United States Government for a civil penalty of not more than $15,000 for
			 each violation.
				(e)Information to
			 consumers and dealers
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act and promptly on the updating of any applicable information, the
			 Secretary shall make available on an Internet website and through other means
			 determined by the Secretary information about the Program, including—
					(A)how to determine
			 if a vehicle is an eligible trade-in vehicle;
					(B)how to
			 participate in the Program, including how to determine participating dealers;
			 and
					(C)a comprehensive
			 list, by make and model, of qualifying vehicles meeting the requirements of the
			 Program.
					(2)Public
			 awareness campaignOnce information described in paragraph (1) is
			 available, the Secretary shall conduct a public awareness campaign to inform
			 consumers about the Program and where to obtain additional information.
				(f)Recordkeeping
			 and report
				(1)DatabaseThe
			 Secretary, in coordination with the Secretary of Transportation, shall maintain
			 a database of the vehicle identification numbers of all qualifying vehicles
			 purchased or leased and all eligible trade-in vehicles disposed of under the
			 Program.
				(2)ReportNot
			 later than 60 days after the termination date described in subsection
			 (c)(1)(A)(ii), the Secretary shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report that describes the efficacy
			 of the Program, including—
					(A)a description of
			 Program results, including—
						(i)the
			 total number and amount of vouchers issued for purchase or lease of qualifying
			 vehicles by manufacturer (including aggregate information concerning the make,
			 model, model year, and category of automobile and motorcycle);
						(ii)aggregate
			 information regarding the make, model, model year, and manufacturing location
			 of eligible trade-in vehicles traded in under the Program; and
						(iii)the location of
			 sale or lease;
						(B)an estimate of
			 the overall increase in fuel efficiency in terms of miles per gallon, total
			 annual oil savings, and total annual greenhouse gas reductions, as a result of
			 the Program; and
					(C)an estimate of
			 the overall economic and employment effects of the Program.
					(g)Exclusion of
			 vouchers and rebates from income
				(1)For purposes of
			 all Federal programsA voucher issued under the Program or a cash
			 rebate issued under subsection (c)(3) shall not be regarded as income and shall
			 not be regarded as a resource for the month of receipt of the voucher or rebate
			 and the following 12 months, for purposes of determining the eligibility of the
			 recipient of the voucher or rebate (or the spouse or other family or household
			 member of the recipient) for benefits or assistance, or the amount or extent of
			 benefits or assistance, under any Federal program.
				(2)For purposes of
			 taxationA voucher issued under the Program or a cash rebate
			 issued under subsection (c)(3) shall not be considered as gross income for
			 purposes of the Internal Revenue Code of 1986.
				(h)RegulationsNotwithstanding
			 section 553 of title 5, United States Code, not later than 30 days after the
			 date of the enactment of this Act, the Secretary shall issue final regulations
			 to implement the Program, including regulations that—
				(1)provide for a
			 means of certifying dealers for participation in the Program;
				(2)establish
			 procedures for the reimbursement of dealers participating in the Program to be
			 made through electronic transfer of funds for both the amount of the vouchers
			 and any reasonable administrative costs incurred by the dealer as soon as
			 practicable but not later than 10 days after the submission to the Secretary of
			 a voucher for a qualifying vehicle;
				(3)allow the dealer
			 to use the voucher in addition to any other rebate or discount offered by the
			 dealer or the manufacturer for a qualifying vehicle and prohibit the dealer
			 from using the voucher to offset any such other rebate or discount;
				(4)require dealers
			 to disclose to the person trading in an eligible trade-in vehicle the best
			 estimate of the scrappage value of the vehicle and to permit the dealer to
			 retain $50 of any amounts paid to the dealer for scrappage of the eligible
			 trade-in vehicle as payment for any administrative costs to the dealer
			 associated with participation in the Program;
				(5)establish a
			 process by which persons who qualify for a rebate under subsection (c)(3) may
			 apply for the rebate;
				(6)consistent with
			 subsection (c)(2), establish requirements and procedures for the disposal of
			 eligible trade-in vehicles and provide such information as may be necessary to
			 entities engaged in the disposal to ensure that the eligible trade-in vehicles
			 are disposed of in accordance with the requirements and procedures,
			 including—
					(A)requirements for
			 the removal and appropriate disposition of refrigerants, antifreeze, lead
			 products, mercury switches, and such other toxic or hazardous vehicle
			 components prior to the crushing or shredding of an eligible trade-in vehicle,
			 in accordance with procedures established by the Secretary in consultation with
			 the Administrator of the Environmental Protection Agency, and in accordance
			 with other applicable Federal and State requirements;
					(B)a mechanism for
			 dealers to certify to the Secretary that each eligible trade-in vehicle will be
			 transferred to an entity that will ensure that the eligible trade-in vehicle is
			 disposed of, in accordance with the requirements and procedures, and to submit
			 the vehicle identification numbers of the vehicles disposed of and the
			 qualifying vehicle purchased with each voucher; and
					(C)a list of
			 entities to which dealers may transfer eligible trade-in vehicles for
			 disposal;
					(7)consistent with
			 subsection (c)(2), establish requirements and procedures for the disposal of
			 eligible trade-in vehicles and provide such information as may be necessary to
			 entities engaged in the disposal to ensure that the eligible trade-in vehicles
			 are disposed of in accordance with the requirements and procedures; and
				(8)provide for the
			 enforcement of the penalties described in subsection (d).
				(i)FundingFrom the amounts made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), the Director
			 of the Office of Management and Budget may allocate such sums as the Director
			 determines are necessary to carry out this Act.
			
